Citation Nr: 1444889	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.

2.  Entitlement to an effective date prior to January 16, 2008 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Hazel Glenn, Power of Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active military service from October 1941 to November 1943.  The Veteran died in October 2013.  

The issue of whether the Veteran is competent for to handle disbursement of VA benefit funds comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issue by the VA Regional Office (RO) in Baltimore, Maryland, which determined that the Veteran was not competent to handle disbursement of funds. 

The issue of entitlement to an earlier effective date for the grant of TDIU comes to the Board on appeal from a July 2011 rating decision issued by the VA RO in Baltimore, Maryland, which granted a TDIU and assigned an effective date of January 16, 2008. 

The Board issued a decision in August 2013 which found the Veteran not competent to handle the disbursement of VA funds; and, which denied an effective date prior to January 16, 2008 for entitlement to a TDIU.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  While his claims were pending at the Court, the Veteran passed away in October 2013.  The Court set aside the Board's August 2013 decision and dismissed the appeal due to the death of the Veteran.  

Additionally, the Court denied the Veteran's nephew's motion for substitution, but noted that the motion for substitution should be construed by VA as seeking substitution in the adjudication of the now-deceased Veteran's claim.  The Agency of Original Jurisdiction (AOJ), not the Board, must decide these requests in the first instance.  As such, the matter of whether the Veteran's nephew is a proper substitute claimant is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died in October 2013 during the pendency of his appeal to the United States Court of Appeals for Veterans Claims (Court).  


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction at this time to adjudicate the merits of the claim of whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  

2.  Due to the death of the Veteran, the Board has no jurisdiction at this time to adjudicate the merits of the claim of entitlement to an effective date prior to January 16, 2008 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1992).  

The Veteran's appeal to the Board has become moot by the virtue of his death in October 2013 and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 3.1000. 


ORDER

The claim of whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353, is dismissed.

The claim of entitlement to an effective date prior to January 16, 2008 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


